Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11 are recites the limitation "said spring flange" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Netzer (US. 20120111297A1) in view of Otto et al (US. 3572730) and further in view of Pawl et al (US. 20130032118A1).
Natzer discloses a valve stem sealing assembly, comprising an elastomeric seal comprising an upper surface, an inner surface, a lower surface and an outer surface (see annotated figures 1-2), the inner surface (e.g. surface having sealing lips 5, 11 and 12), comprising: an upper sealing lip (e.g. UL or 5) having a sealing surface, a middle sealing lip (e.g. MG or 12) having a curved sealing surface defined by a first radius (e.g. radius of ML), a lower sealing lip (e.g. LL or 13) having a curved sealing surface defined by a second radius that is smaller than the first radius (e.g. see figures), wherein compared with the middle sealing lip and the lower sealing lip, the sealing surface of the upper sealing lip has an axial sealing length, wherein the seal terminates at the lower surface, the lower surface defined in part by a bottom groove (BG) between the lower sealing lip and a planar seat (PS), the outer surface, comprising:  spring groove (e.g. SG) radially opposite the upper sealing lip, a upper retainer flange (e.g. UF) axially between the upper sealing lip and the lower sealing lip and below the spring groove, a retainer groove (e.g. groove having part of 2) located between the upper sealing lip and the lower sealing lip and below the upper retainer flange, wherein a spring (e.g. 4) is captured in the spring groove between the spring flange and the upper retainer flange, a retainer (e.g. 2) having a radially extending leg and an axially extending leg (figures), wherein the retainer axially terminates at the first radially extending leg where it is mechanically locked between the upper retainer flange and a lower retainer flange. The upper sealing lip is axially displaced from the upper surface by an upper groove (e.g. groove with UCS), the upper groove comprising an upper conically shaped wall (e.g. UCS) and a radiused portion (RP1) positioned axially below. The upper sealing lip is nonsymmetrical in an axial direction (e.g. that is the case since the MG is a curved surface groove and the upper groove having a conical surface), wherein the sealing surface of the upper sealing lip is located between an upper outer radius portion (radius of RP1) and an lower inner radius portion of the upper sealing lip (RP2), where a radius of the upper outer radius portion is smaller than a radius of the lower inner radius portion (that is the case since the middle groove is formed of larger radius than the radius of RP1). The middle sealing lip is axially displaced from the upper sealing lip by a middle groove (MG), wherein the middle groove has a larger radius than a radius of a lower groove (LG). The bottom groove has a smaller radius than a radius of the lower sealing lip, wherein the bottom groove has an axial length at least half the axial length of the lower sealing lip (see figure 1).The planar seat is separated from the lower sealing lip by an axial and radial gap so that the planar seat is not coplanar with the lower sealing lip (see description of d1, d2 and d3). A lower retainer flange (LF) outermost wall extends radially beyond the upper retainer flange (UF), the lower retainer flange outermost wall extending perpendicular to the planar seat (see annotated figure 1). Figure 1 teaches claims 1-4 and 8-9.

    PNG
    media_image1.png
    559
    724
    media_image1.png
    Greyscale

Regarding claim 5-11: Natzer discloses limitation above and below for claim 1 in figure 1 or figure 2. The middle sealing lip has a line of symmetry parallel to the axial direction (e.g. figure 2 shows this). The lower sealing lip is axially displaced from the middle sealing lip by a lower groove (LG), wherein the lower groove comprises a radius larger than a radius of the middle sealing lip (e.g. figure 2 shows this). The lower sealing lip has a line of symmetry offset from the axial direction (see figure 2 below). The bottom groove has a smaller radius than a radius of the lower sealing lip, wherein the bottom groove has an axial length at least half the axial length of said lower sealing lip (figure 2 shows this). The planar seat is separated from the lower sealing lip by an axial and radial gap so that said planar seat is not coplanar with said lower sealing lip (see description of d1, d2 and d3). A lower retainer flange (LF) outermost wall extends radially beyond the upper retainer flange (UF), the lower retainer flange outermost wall extending perpendicular to the planar seat (see annotated figure 2). Figure teaches claims 1 and 5-11. 

    PNG
    media_image2.png
    426
    609
    media_image2.png
    Greyscale


Natzer discloses the invention as claimed above but fails to disclose the upper sealing lip having a planar sealing surface with larger axial extend than other sealing lips. Otto teaches to have planar sealing surface and the planar sealing lip having largest extend relative to another sealing lip (e.g. 14 having planar sealing surface and 16 as being another sealing lip). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the upper sealing lip of Natzer to have a planar sealing surface and be largest relative to other sealing lip as taught by Otto, to provide large contact surface for improve sealing (see entire reference of Otto).
Natzer discloses the invention as claimed above but fails to disclose the retainer having an axial end extending past an upper surface of an elastomeric seal and the spring groove extends radially into the seal radially further than the retainer groove. Pawl teaches to have a mounting element that extends past an upper surface of the sealing lip (figure 2 shows this) and the spring groove extends radially into the seal radially further than the retainer groove (see spring groove and retainer groove in figure 2 of Pawl). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure the retainer and the spring groove of Natzer by a different retainer and spring groove structure relative to the retainer groove as taught by Pawl, to provide sealing of different valve stem (e.g. see figures of Pawl and the entire document of Pawl). 
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Natzer and Otto.
Natzer discloses (see annotated figure 2 above) a valve stem seal, comprising an upper sealing lip (e.g. UL) having a sealing surface, a middle sealing lip (ML) having a curved sealing surface defined by a first radius, a lower sealing lip (LL) having a curved sealing surface defined by a second radius that is smaller than the first radius (figure 2 shows this), wherein the seal axially terminates at a lower surface, the lower surface defined in part by a bottom groove (BG) between the lower sealing lip and a planar seat (PS), a spring groove (SG) radially opposite the upper sealing lip, a upper retainer flange (UF) axially between the upper sealing lip and the lower sealing lip and below the spring groove and a retainer groove located between the upper sealing lip and the lower sealing lip and below the upper retainer flange. An upper groove (UG) is provided axially above the upper lip, the upper groove comprising an upper conically shaped (UCS) wall and a radiused portion axially below the upper conically shaped wall. A middle groove is provided axially below the upper lip, the middle groove does not radially extend into the seal to the radial extent the upper groove extends into the seal (e.g. see MG and the upper groove having UCS). A lower groove is provided below the middle sealing lip, the lower groove has a radius larger than a radius of the middle sealing lip (e.g. annotated figure 2).
Natzer discloses the invention as claimed above but fails to disclose the upper sealing lip having a planar sealing surface with larger axial extend than other sealing lips. Otto teaches to have planar sealing surface and the planar sealing lip having largest extend relative to another sealing lip (e.g. 14 having planar sealing surface and 16 as being another sealing lip). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the upper sealing lip of Natzer to have a planar sealing surface and be largest relative to other sealing lip as taught by Otto, to provide large contact surface for improve sealing (see entire reference of Otto).
Conclusion
In short Natzer (figure 1) teaches most of the limitations of the claim except a planar sealing surface with larger axial extend than other sealing lips, a retainer having an axial end extending past an upper surface of an elastomeric seal and the spring groove extends radially into the seal radially further than the retainer groove. Otto teaches to have planar sealing surface and the planar sealing lip having largest extend relative to another sealing lip (e.g. 14 having planar sealing surface and 16 as being another sealing lip). Pawl teaches to have a mounting element that extends past an upper surface of the sealing lip (figure 2 shows this) and a spring groove extends radially into the seal radially further than a retainer groove (see a spring groove and a retainer groove in Pawl). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675